DETAILED ACTION
This office action is in response to the amendments and remarks filed on July 26, 2021.  
Claims 1-8, 10-17 and 19 have been amended.
Claim objections made to Claims 1-19 have been withdrawn in view of claim amendments. 
Claims 1-19 are currently allowed.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a technique by which a user can easily install an app based on transmitted information transmitted from a server (see application publication, i.e. para. 5 and etc.).
With regard to Claim 1, the closest prior arts of record, Kawai and Wakabayashi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “extracting app information corresponding to an operating system on which the first application program is operated from among the plurality of pieces of app information by the at least one processor; and executing a process based on the extracted app information by the at least one processor when a predetermined object displayed by the first application program is indicated by a user”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 26, 2021 (i.e. on pages 12-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-9, the claims are depending from the independent Claim 10, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 10, the closest prior arts of record, Kawai and Wakabayashi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…an extraction unit configured to extract the app information corresponding to an operating system on which the first application program is operated from among the plurality of pieces of app information by the at least one processor; and an execution unit configured to execute a process based on the extracted app information by the at least one processor when a predetermined object displayed by the first application program is indicated by a user”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 26, 2021 (i.e. on page. 12-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 11-18, the claims are depending from the independent Claim 10, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 19, the closest prior arts of record, Kawai and Wakabayashi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “an extraction unit configured to extract app information corresponding to an operating system on which the first application program is operated from among the plurality of pieces of app information by the at least one processor; and an execution unit configured to execute a process based on the extracted app information by the at least one processor when a predetermined object displayed is indicated by a user.”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 26, 2021 (i.e. on page. 12-15 and etc.), are not fully disclosed by the prior art(s) of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675